[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
1. The marriage of the parties is dissolved.
2. Alimony — The defendant shall pay periodic alimony to the plaintiff in the sum of $160 per week to terminate upon the first of the following events to occur: the plaintiff's remarriage, the plaintiff's cohabitation as defined by Connecticut law, or death CT Page 11052 of either party.
3. The defendant shall provide medical insurance (COBRA) to the plaintiff. The cost of said medical insurance shall be borne by the plaintiff and defendant equally.
4. The request for attorney's fees is hereby denied.
5. The marital assets have been distributed in accordance with the stipulation on file.
Philip E. Mancini, Jr. Judge Trial Referee